ITEM 77O (1) DREYFUS VARIABLE INVESTMENT FUND GROWTH AND INCOME PORTFOLIO On April 11, 2011, Growth and Income Portfolio, a series of Dreyfus Variable Investment Fund (the "Fund"), purchased 2,790 shares of common stock issued by PPL Corporation (CUSIP# 69351T106) (the "Common Stock") at a purchase price of $25.30 per share including an underwriting discount and commission of $0.759 per share. The Common Stock was purchased from Credit Suisse Securities (USA) LLC, a member of the underwriting syndicate of which BNY Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill, Lynch, Pierce, Fenner and Smith Incorporated Credit Suisse Securities (USA) LLC Barclays Capital Inc. Morgan Stanley & Co. Incorporated Wells Fargo Securities, LLC Citigroup Global Markets Inc. J.P. Morgan Securities LLC UBS Securities LLC Deutsche Bank Securities Inc. Goldman, Sachs & Co. The Williams Capital Group, L.P. Santander Investment Securities Inc.
